 



Exhibit 10.128: Certain confidential information in this Exhibit 10.128 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

  

LICENSE AGREEMENT

 

VAN CLEEF & ARPELS

  

AND

 

INTER PARFUMS

 

 

 

 

Exhibit 10.128: Certain confidential information in this Exhibit 10.128 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

 

CONTENTS PAGE       1. DEFINITIONS 3 2. LICENSE 6 3. COMPENSATION TO LICENSOR 7
4. PRODUCTS AND QUALITY CONTROL 10 5. MARKETING AND LAUNCH PLANS, ADVERTISING,
MARKETING AND SALES PROMOTION 14 6. DISTRIBUTION 18 7. TERM AND TERMINATION 19
8. TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS 23 9. EXCLUSIVITY 28 10.
PRODUCT LIABILITY 28 11. CONFIDENTIALITY 29 12. NOTICES 32 13. ASSIGNMENT 32 14.
ENTIRE AGREEMENT, MODIFICATION 33 15. APPLICABLE LAW, JURISDICTION 34 16.
REMEDIES, NO WAIVER 34 17. SEVERABILITY 35 18. SECTION HEADINGS 35 19. FORCE
MAJEURE 35

 



Annex A Trademarks Annex B Quality Criteria Annex C Form of Royalty Report Annex
D Marketing Activities Annex E Selective Distribution Criteria Annex F Annual
Marketing Plan Annex G KEY MARKETS

 

 

 

 

LICENSE AGREEMENT

  

between

  

VAN CLEEF & ARPELS LOGISTICS sA,

a company incorporated under the laws of Switzerland, having its registered
office at 8, route de Chandolan, 1752 Villars-sur-Glâne, Switzerland

 

hereinafter referred to as “LICENSOR”

  

and

 

INTER PARFUMS SA,

a company incorporated under the laws of France RCS Paris B 350 219 382 , having
its registered office at 4 rond-point des Champs Elysée 75008 PARIS, France

hereafter referred to as “LICENSEE”

  

WHEREAS, LICENSOR and/or its RELATED COMPANIES (as hereinafter defined) are the
owners of the TRADEMARKS (as hereinafter defined), the tradename “Van Cleef &
Arpels” (hereinafter “TRADENAME”), and the goodwill and reputation associated
with them and manufactures or has manufactured for it and sells under the
TRADEMARKS luxury goods, in particular high quality jewellery and watches.

 

WHEREAS, LICENSOR has the right to grant the exclusive right to use the
TRADEMARKS and the TRADENAME in connection with the marketing of luxury
fragrance and cosmetic products throughout the world in accordance with the
terms and conditions of this AGREEMENT and to grant a license for the use of the
TRADEMARKS as provided herein.

 

WHEREAS, LICENSEE desires to obtain the right to use the TRADEMARKS and the
TRADENAME on and in connection with the development, manufacture and sale of the
PRODUCTS (as hereinafter defined) throughout the world in accordance with the
terms and conditions of this AGREEMENT.

 



- 2 -

 

 

WHEREAS, LICENSOR is willing to grant LICENSEE the right to use the TRADEMARKS
and the TRADENAME on and/or in connection with the manufacture and sale of the
PRODUCTS (as hereinafter defined) throughout the TERRITORY on the terms and
conditions hereinafter provided.

 

LICENSEE is informed of the current licence agreement for Products under the
Trademarks (both as hereinafter defined) with YSL Beauté and the parties agree
that this Agreement shall only enter into force if and when the current licence
agreement with YSL Beauté will have been terminated and the terms of Section
3.1, 7.1 and 20 has been agreed on in writing. It is further agreed by the
parties that this Agreement shall not enter into force and be nul and void if no
termination Agreement is reached with the current licensee with effect as per
September 30, 2006.

THEREFORE, in consideration of the said premises and the mutual promises and
covenants contained herein, the parties agree as follows:

 



1.DEFINITIONS

 

Unless the context otherwise requires, the following terms shall have the
following meanings:

 

1.1“AGREEMENT” shall mean this License Agreement including all Annexes and
Exhibits hereto, as the same may be amended, supplemented or modified in
accordance with Section 14 hereof;

 

1.2“COMMENCEMENT DATE” shall mean the date on which the termination of
LICENSOR’S current licence agreement for PRODUCTS under the TRADEMARKS is
effective, which has to be a date on or prior to September 30, 2006.

 

1.3“CONTRACTUAL YEAR” shall mean the period commencing on the COMMENCEMENT DATE
and ending December 31, 2007 and thereafter any subsequent period of twelve
months commencing on January 1 and ending on the following December 31;

 

1.4“TRADEMARKS” shall mean the trademark “Van Cleef & Arpels” and other
trademarks as represented and listed in Annex A Part 1 and 2 hereto, together
with any further names, symbols or marks which the parties may agree to
introduce in accordance with the provisions of this AGREEMENT for the purpose of
applying to the PRODUCTS, and shall include (but not be limited to) the various
registrations thereof which have been obtained, which are pending, or which may
be obtained, as are relevant to the PRODUCTS;

 



- 3 -

 

 

1.5“BOTTLES” shall mean the bottles or other containers (including, but without
limitation, tubes, vials, jars, etc.) for the PRODUCTS in which the PRODUCTS are
sold;

 

1.6“FORMULAE” shall mean the formulae relevant to the PRODUCTS, including but
not limited the formula of the scent of the PRODUCTS;

 

1.7“PRESENTATION” shall mean all trademarks, get-up, designs, advertising,
merchandising, point of sale, promotional and packaging (including labelling)
material appearing upon or used in relation to the PRODUCTS;

 

1.8“PRODUCTS” shall mean such luxury fragrance (women’s and men’s fragrance and
home fragrance) and cosmetic products (limited to bath and body products, to the
exclusion of skin care and make up products) as shall be launched in accordance
with the provisions of this AGREEMENT, that LICENSEE may market, distribute and
sell in connection with the TRADEMARKS and/or the TRADENAME pursuant to the
terms and conditions of this AGREEMENT;

 

1.9“TECHNICAL INFORMATION” shall mean any and all know-how and retail
information in connection with, for example, creative and technical input with
respect to design, image, corporate identity, brand direction, advertising,
marketing and promotion (including LICENSOR’S global marketing policy) relating
to the PRODUCTS;

 

1.10“QUALITY CRITERIA” shall mean the quality criteria as outlined in Annex B
attached hereto which may be amended with both parties’ written agreement
(Section 14.2 below) and shall be consistent with the prestige of the
TRADEMARKS, the TRADENAME and the goodwill and reputation associated with them;

 

1.11“BEST LOCAL WHOLESALE PRICE” shall, for the purpose of Section 6.5 below
mean the lowest price of the first sale of the PRODUCTS from LICENSEE or a
RELATED COMPANY of LICENSEE to any third party which is not a RELATED COMPANY of
LICENSEE, may that be a distributor or a retailer, in each relevant market;

 

1.12“LICENSOR’S OUTLETS” shall mean those shop-in-shops, corners, concessions
and free standing boutiques which are owned, operated or managed by LICENSOR, by
any of its RELATED COMPANIES and/or by a third party under the TRADENAME;

 

1.13“TERRITORY” shall mean all countries and territories throughout the world,
including duty free zones;

 



- 4 -

 

 

1.14“NET SALES” shall mean the invoice prices invoiced by LICENSEE and any of
its RELATED COMPANIES on the first sale of PRODUCTS in the ordinary course of
business to a non-RELATED COMPANY, after deduction of any sales taxes imposed on
LICENSEE directly in respect of the PRODUCTS, credits, product returns, trade or
cash discounts (including year-end discounts), provided that the aggregate of
such deductions shall not exceed such amount as would be normal business
practice in relation to the sale of luxury fragrance and grooming products of
comparable prestige and price to the PRODUCTS. For the avoidance of any doubt,
NET SALES shall not include sales of point of sales and/or promotional
materials, including but not limited to testers, minis, samples, show cards and
windows.

 

1.15“RELATED COMPANIES” shall mean any parent or subsidiary of any of the
parties or any company affiliated with or related to any of them or a party or
any company under common control with any of them;

 

1.16“KEY MARKETS” shall mean the territories listed in Annex G .

 

1.17“PROJECTED NET SALES” shall mean the projected net sales figure for the
PRODUCTS in any calendar year as contained in the annual marketing plan relevant
for that calendar year;

 

- 5 -

 

 

2.LICENSE

 

2.1LICENSOR hereby grants LICENSEE an exclusive license to use the TRADEMARKS
and/or the TRADENAME in connection with the development, manufacture, sale,
distribution, advertising, merchandising, promotion and marketing of the
PRODUCTS in the TERRITORY for the term of the AGREEMENT in accordance with the
conditions set out below. LICENSEE shall be entitled to use the TRADEMARKS set
forth in Annex A Part 1 hereto and/or the TRADENAME in connection with other
trademarks and/or other distinctive or descriptive attributes (words, logos,
devices, etc.) but only as LICENSOR shall first approve in accordance with
Section 4.2 (in particular Section 4.2.2) and as set forth below. The goodwill
generated through the sale of the PRODUCTS shall vest exclusively in LICENSOR.

 

2.2During the term of this AGREEMENT and subject to prior written approval by
LICENSOR, LICENSEE shall also be authorised to use the TRADENAME as a branch or
division name as “Parfums Van Cleef & Arpels”, especially on stationery etc.,
or, to incorporate the TRADENAME into the company name of a RELATED COMPANY (as
“Parfums Van Cleef & Arpels”). The approval shall be deemed to have been given
if LICENSOR does not give written notice of disapproval within one (1) month
after LICENSOR has received LICENSEE’S written request for approval together
with details of the planned incorporation of the TRADENAME.

 

2.3LICENSEE will inform LICENSOR about the planned incorporation of the
TRADENAME into the company name of a RELATED COMPANY in good time at the latest
four weeks before the respective entry in the Commercial Register.

2.4LICENSOR will, at the request of LICENSEE, co-operate as required in the
incorporation of the TRADENAME into the company name of a RELATED COMPANY of
LICENSEE, and supply all necessary declarations or take the necessary actions,
the costs of such declarations or actions to be reimbursed by LICENSEE.

 

2.5Promptly after the expiration or termination of the AGREEMENT, or if there is
a sell-off period (Section 7.5 below) promptly after the end of such sell-off
period, LICENSEE agrees to procure the change of the name of a branch, division
or RELATED COMPANY referred to in Sections 2.2 to 2.4 by deleting the TRADENAME
and ceasing to use and destroying all relevant headed stationary, correspondence
or other printed material bearing the TRADENAME.

 



- 6 -

 

 

2.6LICENSEE warrants that any use of the TRADENAME by a branch, division or
RELATED COMPANY in accordance with the provisions of Section 2.2 above will only
be permitted in order to enable LICENSEE to perform its obligations in relation
to the marketing, sale, development and manufacturing of the PRODUCTS under this
AGREEMENT, to the exclusion of any other activities, and will be subject to that
branch, division or RELATED COMPANY complying in all other respects with the
terms of this AGREEMENT and all applicable local legal requirements relating to
its incorporation and the conduct of its business.

 

2.7LICENSOR may only with LICENSEE’s prior written approval (which will be in
LICENSEE’S exclusive discretion) and subject to the warranties given in Sections
10.2 to 10.4, be entitled to sell other products which are not PRODUCTS together
with PRODUCTS, especially in combination packages, marketed under the TRADEMARK,
or to give away other products as “gift with purchase” together with the
PRODUCTS (hereinafter collectively called “OTHER PRODUCTS”).

 

3.COMPENSATION TO LICENSOR

 

3.1In consideration of the rights granted and the services to be performed by
LICENSOR hereunder, LICENSEE shall pay to LICENSOR a lump sum entrance fee of
EUR _____* Mio. Further, in consideration of the rights granted and the services
to be performed by LICENSOR during each CONTRACTUAL YEAR or part thereof a
royalty which shall be equal to [—————]1NET SALES of all PRODUCTS sold in any
CONTRACTUAL YEAR , and which shall in any CONTRACTUAL YEAR be a minimum amount
as specified in Section 3.2 below.



 





 



*Left blank in original.

 



 

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:1.

 



- 7 -

 

 

3.2LICENSEE agrees to pay the following guaranteed minimum royalties to LICENSOR
to be paid in (4) equal amounts in each CONTRACTUAL YEAR (“CY”) in accordance
with Section 3.3 below:

 

MINIMUM GUARANTEED ROYALTIES

 

Contractual Year   Minimum Guaranteed
Royalty CY 1 Commencement Date to Dec 31 2007   [—————] CY 2 Jan 1 to Dec 31
2008   [—————] CY 3 Jan 1 to Dec 31 2009   [—————] CY 4 Jan 1 to Dec 31 2010  
[—————] CY 5 Jan 1 to Dec 31 2011   [—————] CY 6 Jan 1 to Dec 31 2012   [—————]
CY 7 Jan 1 to Dec 31 2013   [—————] CY 8 Jan 1 to Dec 31 2014   [—————] CY 9 Jan
1 to Dec 31 2015   [—————] CY 10 Jan 1 to Dec 31 2016   [—————] CY 11 Jan 1 to
Dec 31 2017   [—————] CY 12 Jan 1 to Dec 31 2018   [—————]2

  

For the avoidance of doubt, the parties confirm that the minimum guaranteed
royalties shall be non-cumulative on a year-to-year (CONTRACTUAL YEARS) basis.

 

3.3LICENSEE shall, for each quarter of each CONTRACTUAL YEAR, pay to LICENSOR
the greater of the cumulative amount of royalties payable under Section 3.1
above or the cumulative minimum royalties due in that CONTRACTUAL YEAR up to
that date less any royalties, whether payable under Section 3.1 or guaranteed
minimum royalty payments, already paid in that CONTRACTUAL YEAR. These payments
will be made within [—————]3after the end of each calendar quarter, such
quarters ending on 31 March, 30 June, 30 September and 31 December in each
CONTRACTUAL YEAR. Each payment shall be accompanied by a quarterly royalty
report in the form as attached as Annex C.

 



 

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:2.

3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:3.

 



- 8 -

 

 

3.4In addition to the quarterly royalty reports referred to in Section 3.3
above, LICENSEE shall – if requested by LICENSOR promptly after the end of a
calendar year – provide to LICENSOR within [—————]4of the end of each calendar
year a global certificate from its internal auditors certifying that the volume
and value of sales of the PRODUCTS for that calendar year and that the figures
contained in the quarterly royalty reports for the same calendar year correspond
with the entries in the books of LICENSEE and where appropriate, any RELATED
COMPANY of LICENSEE or any other entity under its control and certifying the
global deductions from gross sales made to calculate the NET SALES figure for
the relevant calendar year. The certificate shall also certify that the figures
set out in the year-end rebate referred to in Section 6.5 are true and accurate.
Additionally, upon requested by, LICENSEE shall provide a certificate from its
external auditors confirming that the volume and value of sales of the PRODUCTS
for that calendar year and that the figures contained in the quarterly royalty
reports correspond with the entries in the books of LICENSEE and, where
appropriate, any RELATED COMPANY of LICENSEE or any other entity under its
control and certifying the global deductions from gross sales made to calculate
the NET SALES figure for the relevant calendar.

 

3.5Failure by LICENSEE to make payment of any royalties within [—————]5after
their due date shall thereafter incur accrued interest at the basic bank
interest rate of BNP, Banque Nationale de Paris, plus [—————]]6per annum.
Payment shall be applied first against any interest which may have been accrued
to the date of the payment and any balance against the amount of royalties
outstanding.

 

3.6All taxes required by law to be withheld or assessed on or with respect to
the remittance of royalties by LICENSEE or any RELATED COMPANY hereunder shall,
if paid by LICENSEE or any related party, be deducted from the amount of
royalties payable to LICENSOR. LICENSEE shall furnish LICENSOR with
documentation reflecting the amount and proof of such tax payments.

 



 

4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:4.

5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:5.

6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:6.

 



- 9 -

 

 

3.7All royalties shall be paid in Euro. The exchange rate of the royalties from
foreign currencies to Euro shall be calculated according to the average rate of
exchange during the last month of the quarter being reported as published in the
Financial Times under the heading “Exchange Cross Rate” or, in the event that
the relevant calculations cannot be made as aforesaid, by such other exchange
rate calculation formula as may be agreed by the parties.

 

3.8LICENSEE shall not be obliged to pay royalties on any compensation received
from its customers as a participation on advertising and sales promotion, such
as payments for decoration, testers and samples.

 

3.9LICENSEE agrees to keep full and accurate books and records relating to the
marketing and the sale of the PRODUCTS. LICENSEE agrees that LICENSOR shall have
the right to inspect, audit or make copies of the books and records of LICENSEE
and/or any RELATED COMPANIES of LICENSEE relating to the computation and the
payment of the royalties due and owing to LICENSOR within [—————]7after the
quarter in question up to [—————]8a year at reasonable times and upon no less
than one month’s prior notice. This right terminates [—————]9after the
expiration of this AGREEMENT.

 

3.10If a shortfall in the ROYALTIES paid is verified, LICENSEE shall promptly
pay to LICENSOR all additional ROYALTIES due. If the shortfall is greater than
[[—————]10of the cumulative amount of ROYALTIES paid by LICENSEE for the
relevant period, then the LICENSEE shall also pay to LICENSOR an amount equal to
the reasonable costs and expenses of LICENSOR’S examination together with
interest calculated in accordance with Section 3.5 above.

 

4.PRODUCTS AND QUALITY CONTROL

 

4.1The parties shall collaborate in the development process of the PRODUCTS so
that the PRODUCTS brought to the market will be consistent with the image of
LICENSOR and the TRADEMARKS, and in conformity with the QUALITY CRITERIA.

 





 

7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:7.

8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:8.

9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:9.

10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:10.

 



- 10 -

 

 

LICENSEE expressly agrees to take LICENSOR’S image and reputation into
consideration in the development and the manufacturing of the PRODUCTS and
ensure that the PRODUCTS will be in accordance with LICENSOR’S image and
reputation and will not harm or diminish LICENSOR’S image and reputation and the
goodwill LICENSOR has built up with its other products.

 

4.2The parties agree that LICENSOR shall have approval rights with regard to the
PRODUCTS over:

 

the concept

the scent

the name

the inner and outer packaging (including but not limited to the bottles, the
folding boxes, any other packagings, tubes, vials and jars)

 

and any changes made thereto. As far advertising and marketing, it is referred
to Section 5.5 below.

 

4.2.1If LICENSOR does not give its approval of any of LICENSEE’S proposals with
regard to the concept, the scent or the packaging, it shall give its reasons for
such withholding and agrees to submit its ideas, input, advice, and suggestions
with regard thereto to LICENSEE within [—————]11after having received such
proposal.

 



 

4.2.2Within [—————]12of receipt of LICENSEE’S request for approval of any name
in accordance with this Section 4.2, or any trademark and/or any other attribute
in accordance with Section 2.1 as well as the submission of a completed
availability search by LICENSEE in accordance with Section 8.16 below, LICENSOR
shall notify LICENSEE which names, trademarks or attributes it approves or
disapproves and shall give its reason for any disapproval.

 





 

11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:11. 

12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:12.

 



- 11 -

 

 

4.2.3In the event of non-approval pursuant to Sub-Sections 4.2.1 and/or 4.2.2
above, LICENSEE agrees to take LICENSOR’S comments, ideas, input and advice into
consideration and to amend or revise its proposal and/or implement LICENSOR’S
suggestions and submit the revised proposal to LICENSOR for its approval, it
being understood that LICENSOR and LICENSEE shall use their best endeavours to
closely cooperate in order to have finally a satisfactory common project.

 

4.2.4Any proposal submitted to LICENSOR for approval and not disapproved within
[—————]13after LICENSOR having received such proposal shall be deemed to have
been approved.

 

4.3LICENSEE shall be responsible for ensuring that the PRODUCTS, the BOTTLES,
the FORMULAE and the PRESENTATION comply with the agreed designs, models and
prototypes and with all relevant laws, regulations, specifications and standards
in force with respect thereto and with all LICENSOR’S reasonable instructions
relating to the PRODUCTS, in particular, their quality and presentation.
LICENSEE will withdraw from the course of manufacture and/or storage and not
place upon the market any goods found not in accordance with the QUALITY
CRITERIA, whether fully or partly manufactured.

LICENSEE agrees and undertakes to maintain the quality of the PRODUCTS existing
at the date of signing of this AGREEMENT at minimum at their then current level
.

 

4.4LICENSEE agrees to use commercially reasonable efforts to develop the sales
of the PRODUCTS and to launch new PRODUCT lines at least in KEY MARKETS, as
follows:

 

-March 2008 : launch of new fragrance for women

-September 2008 : launch of new fragrance for men

-Between [—————]14: launch of the 2nd new fragrance for women

-[—————]15: animate and support of all PRODUCT lines

 





 

13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:13. 

14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:14.

15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:15.

 



- 12 -

 

 

4.5LICENSOR agrees to use its best efforts to ensure that the reputation, image
and the goodwill of the TRADEMARKS as represented in Annex A Part 1 and/or of
the TRADENAME shall retain its present standing (as of signing of this
AGREEMENT), particularly in connection with other products manufactured and/or
distributed under the TRADEMARKS and/or the TRADENAME by LICENSOR, RELATED
COMPANIES of LICENSOR or other licensees, sub-licensees and franchisees of
LICENSOR.

 

4.6LICENSEE will permit LICENSOR or its authorised representative at all
reasonable times to enter the LICENSEE’S premises where the PRODUCTS are made,
stored, distributed or sold, for the purpose of inspection thereof. In order to
enable LICENSOR to control the quality of the PRODUCTS, LICENSEE agrees to
submit to LICENSOR after reasonable request random samples (up to 4 items per
range of PRODUCTS) free of cost for inspection.

 

4.7If LICENSEE uses sub-manufacturers or sub-licensees, in accordance with the
terms of this AGREEMENT for the manufacture of the PRODUCTS, LICENSEE shall
remain liable for ensuring that the quality of the PRODUCTS remains in
accordance with the QUALITY CRITERIA. LICENSEE shall permit or procure that the
sub-manufacturer or sub-licensee shall permit the LICENSOR or its representative
during normal business hours to enter any place of manufacture or storage
occupied by or used by the sub-manufacturer or the sub-licensee for the purpose
of inspection of the PRODUCTS and to ensure that the QUALITY CRITERIA are being
adhered to. PROVISIONS for this purpose shall be incorporated into any
sub-manufacturing contract or sub-license granted hereunder. LICENSEE undertakes
to have executed by any of such sub-manufacturer and sub-licenses a declaration
acknowledging LICENSOR’s intellectual property rights as provided by LICENSOR.

  

LICENSEE will use its best efforts to ensure that such suppliers which are
branding any of the components of the PRODUCTS with any of the TRADEMARKS permit
the LICENSOR or its representative either alone or together with LICENSEE or its
representative within reasonable intervals and after reasonable notice during
normal business hours to enter any place of manufacture or storage occupied or
used by such suppliers for the purpose of inspection of the PRODUCTS and to
ensure that the QUALITY CRITERIA are being adhered to.

 



- 13 -

 

 

4.8The Parties agree that it is essential that the Products be marked “Made in
France”. For that purpose, LICENSEE undertakes that any and all Products shall
be manufactured in such a manner as to permit such marking in accordance with
country of origin markings and regulations and any other relevant regulation in
force during the term of this AGREEMENT in the Territory.

 

4.9LICENSEE is informed that LICENSOR and the Richemont Group are engaged in
respecting international treaties and guidlines in relation to, inter alia,
protection of environment, labour conditions (no child labour) and testing of
products (no tests on animals), and LICENSEE undertakes to carry out this
AGREEMENT in full respect of aforesaid.

  

5.MARKETING AND LAUNCH PLANS, ADVERTISING, MARKETING AND SALES PROMOTION

 

5.1LICENSEE shall, on a [—————]16, and in each calendar year, communicate in
writing to LICENSOR and follow such communication within [—————]17, or within
such other period as the parties may agree, with a presentation for discussion
purposes at LICENSOR’S premises, or at such other location as may be agreed, the
following:

 

(a)its marketing plan for the following [—————]18period to include the
information set out in Annex F hereto;

 

(b)[—————]19per calendar year, than its indicative Strategic Plan for the
following [[—————]20, such Strategic Plan to include a market overview,
LICENSEE’S strategy and marketing objectives, a marketing calendar and summary
of planned advertising and promotional expenditure, brand positioning and
pricing; and

 

(c)any new PRODUCT launch plans, if relevant, in accordance with Section 5.3
below.

 



 

16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:16.  





17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:17.

18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:18.





19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:19.

20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:20.

  



- 14 -

 

  

5.2At the time LICENSEE presents its marketing plan in accordance with Section
5.1 (a) above, LICENSOR shall present its PRODUCT marketing plan for the
following [—————]21.

 

5.3The launch plan for each new line of PRODUCTS shall be presented at the
relevant marketing proposal presentation referred to in Section 5.1 above, or at
a separate presentation if agreed by the parties.

 

5.4LICENSEE shall be responsible for producing and circulating all advertising
and promotional materials in the TERRITORY at its costs. LICENSEE agrees to take
LICENSOR’S image into consideration in its advertising and promotion for the
PRODUCTS and to ensure that the advertising and promotion for the PRODUCTS will
be in accordance with LICENSOR’S image and reputation and will not harm or
diminish LICENSOR’S image and reputation and the goodwill LICENSOR has built up
with its other products. LICENSEE further agrees to consult with LICENSOR with
regard to advertising and sales promotion and to take LICENSOR’S advice into due
consideration in order to develop advertising which is consistent with the image
and reputation of LICENSOR.

 

5.5The parties agree that LICENSOR shall have approval rights with regard to the
advertising and marketing for the PRODUCTS over

 

the “central” marketing materials

the “central” PR releases

the “central” advertising material

major public relation events

 

(“central” means the initial core materials that will be sent by LICENSEE to
international markets for translation and adaptation to local markets. It is
thereby understood, that there will be no “local” marketing, PR and advertising
material other than the translated or to the local needs adapted “central”
marketing, PR and advertising material).

 





 

 21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:21.

 



- 15 -

 

 

If LICENSOR does not consent to any of LICENSEE’S proposals with regard to the
advertising and marketing for the PRODUCTS, it shall give its reasons for such
withholding and agrees to submit its ideas, input and advice with regard thereto
to LICENSEE within [—————]22after having received such proposal. LICENSEE agrees
to take LICENSOR’S comments, ideas, input and advice into consideration and
amend or revise its proposal and/or implement LICENSOR’S suggestions and submit
the revised proposal to LICENSOR for approval-it being understood that LICENSOR
and LICENSEE shall use their best endeavours to closely cooperate in order to
have finally a satisfactory common project.

 

5.6LICENSEE undertakes to spend jointly with its distributors in each calendar
year a minimum percentage of its PROJECTED NET SALES on advertising and
marketing of the PRODUCTS (hereinafter called “Advertising and Marketing
Expenditure”) as follows:

 



- First Contractual Year (or part thereof) [—————]23 - Second and third
Contractual Year [—————]24 - Fourth and any subsequent Contractual Year
[—————]25



 

The term Advertising and Marketing Expenditure shall cover all expenditure for
the activities listed in Annex D. Product development costs for new PRODUCTS
actually launched (excluding line extensions which are not new PRODUCTS), and
pre-launch costs, shall in the first year of their launch be included in the
Advertising and Marketing Expenditure.

 

It is expressly agreed that LICENSEE undertakes to spend jointly with its
distributors at least [—————]26of the Advertising and Marketing Expenditure on
Media Advertising (point 1 of Annex D).

 

5.7The range of measures making up advertising and marketing activities for the
purpose of this Section 5 shall be as defined in Annex D attached to this
AGREEMENT.

 





 

22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:22.

23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:23.

24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:24.



25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:25.

26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:26. 

 



- 16 -

 

 

5.8Subject to compliance with the provisions of this AGREEMENT, LICENSEE shall
be free to decide whether and to what extent the advertising and marketing
activities and methods specified in Annex D to this AGREEMENT are to be
employed.

 

5.9Any information about LICENSOR as well as any pictures and photos of LICENSOR
or LICENSOR’S OUTLETS shall be subject to LICENSOR’S prior written approval.

 

LICENSOR agrees to sell to LICENSEE a reasonable number of samples of other
products of LICENSOR at wholesale price and provide LICENSEE with a reasonable
number of photos, drawings, etc. of LICENSOR’S shops or products for LICENSEE’S
use in advertising, promotion or any other way.

 

5.10In case LICENSOR and LICENSEE intend to arrange for public relation
statements referring to their co-operation they will beforehand consult with
each other and harmonise words, pictures and further details of the public
relation actions and each shall confirm in writing to the other its approval of
the final format of such statement prior to public release.

 

5.11LICENSOR undertakes to provide LICENSEE with information about and
reasonable quantities of representative samples of advertising and promotional
material used by LICENSOR.

 

5.12If requested by LICENSEE, LICENSOR agrees to inform LICENSEE about its
actual marketing strategies and communication concepts by providing LICENSOR
with relevant TECHNICAL INFORMATION. LICENSEE shall take these strategies into
reasonable consideration for the development of the advertising and promotion
for the PRODUCTS.

 

5.13If requested by either party, the parties shall consult with each other from
time to time on advertising and promotion activities to be implemented jointly
and/or together with other licensees, sub-licensees or franchisees of LICENSOR.

 

5.14LICENSEE shall make available to LICENSOR:

 

a quarterly report on the status of its expenditure for advertising,
merchandising and promotions, including Advertising and Marketing Expenditure;
and

 

regular evidence of expenditure in relation to advertising, merchandising and
promotion for the PRODUCTS by providing representative samples of its
advertising, public relation releases, etc.

 



- 17 -

 

 

5.15LICENSOR shall be free to use for LICENSOR’S OUTLETS LICENSEE’S advertising
and marketing materials for the PRODUCTS, subject to the limitations of rights
granted by third parties in relation to such advertising and marketing materials
for the PRODUCTS. To this end, LICENSEE will supply to LICENSOR reasonable
quantities of aforesaid material, upon request by LICENSOR at BEST WHOLESALE
PRICE.

 

6.DISTRIBUTION

 

6.1LICENSEE agrees to distribute the PRODUCTS or have them distributed by its
RELATED COMPANIES or third party distributors only through selected distribution
channels (speciality department stores, qualified independent perfumeries,
select perfumery chains and travel retail outlets) of high standing and
compatible with the high quality and high luxury image of the TRADEMARKS. Upon
request by LICENSOR, LICENSEE will provide LICENSOR with information about the
names and addresses of its distributors and authorised outlets, and in
particular with confirmation (respectively, information) in the case of
individual outlets that they are (respectively, whether they are) supplied by
LICENSEE or its authorised distributors.

 

6.2LICENSEE shall use its best efforts to ensure that such outlets conform with
LICENSOR’S selective distribution criteria as set out in Annex E hereto.
LICENSOR reserves the right for its representatives to visit all outlets
supplied by LICENSEE or its authorised distributors in order to ensure that they
do so conform and, in the event they do not and after being requested by
LICENSOR, LICENSEE shall, subject to compliance with local laws, use its best
efforts that such outlets will no longer be supplied with the PRODUCTS.

 

6.3LICENSEE agrees to use its best endeavours that all material of whatever
nature relevant to the TRADENAME or the TRADEMARKS will be promptly removed from
any outlet which ceases to sell the PRODUCTS.

 

6.4LICENSEE agrees not to distribute or sell the PRODUCTS though correspondence
(including mail order / catalogue sales) without first obtaining LICENSOR’S
written consent. LICENSEE further agrees that the marketing, distribution or
sale of the PRODUCTS through any electronic means such as the Internet shall
only be authorised for approved retailers provided they have a physical outlet
fulfilling the criteria as set out in Section 6.2/Annex E , and provided that
the use of the Internet is consistent with the high quality and high luxury
image of the PRODUCTS and criteria as LICENSOR may reasonably communicate from
time to time.

 



- 18 -

 

 

6.5LICENSOR shall be free, in its exclusive discretion, to market and sell the
PRODUCTS through LICENSOR’S OUTLETS in the TERRITORY. It is agreed that
LICENSOR, and any of its RELATED COMPANIES or franchisees, shall order the
PRODUCTS from LICENSEE, and LICENSEE shall accept, or procure the acceptance of
such orders, and shall deliver the PRODUCTS to LiCENSOR at BEST LOCAL WHOLESALE
PRICE minus [—————]27. Royalties shall be paid in accordance with the provisions
of Section 3 above on sales to LICENSOR, any of its RELATED COMPANIES or
franchisees in accordance with this Section.

 

LICENSOR shall remain free in the TERRITORY to distribute the PRODUCTS in
reasonable quantities for sales of personnel of the Richemont Group, for
business gift purposes (free of charge), and/or for promotional purposes.

 

6.6LICENSEE shall use all commercially reasonable efforts to supply PRODUCTS to
LICENSOR by such dates as LICENSOR shall reasonably notify to LICENSEE in order
to meet LICENSOR’S time-table for preparation of brochures, promotional
activities, etc.

 

7.TERM AND TERMINATION

 

7.1The initial term of this AGREEMENT shall commence on the COMMENCEMENT DATE
and shall have a duration of twelve (12) Contractual Years, and thus expire on
December 31, 2018 (Initial Term), unless renewed or sooner terminated as
provided below.

The parties expressly agree and confirm that the effectiveness of this Agreement
and its entry into force shall be subject to the license agreement between
LICENSOR and YSL Beauté being terminated by mutual understanding between the
parties thereto (with effect no later than September 30, 2006 the latest as per
the COMMENCEMENT DATE of this Agreement) and that an agreement between LICENSOR,
LICENSEE and YSL regarding the transition and the intellectual property rights
relating to the then existing PRODUCTS has been duly executed no later than
September 30, 2006. In case no agreement is reached with YSL Beauté for the
termination of the licence agreement between such company and LICENSOR, and no
agreement be reached by the parties on the termination (see Section 20) on the
date of September 30, 2006, the latest, this AGREEMENT shall not become
effective and shall be nul and void.

 



 

 27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:27.

 



- 19 -

 

  

7.2Each party shall be entitled to renew the AGREEMENT for a further term of
five (5) Contractual Years up to and including December 31, 2023, upon written
notice to the other, such notice to be given on or before June 1, 2018, in the
event the global net sales as reflected in LICENSEE’S books for the Contractual
Year 11 (2017) were above [—————]28.

 

7.3The parties agree that they shall no later than 31 December 2017 ( end of
CONTRACTUAL YEAR 11) consult together with a view to agreeing by June 1, 2018
the terms and conditions upon which they may further extend the AGREEMENT with
effect from January 1, 2019.

 

7.4Each party shall be entitled to terminate the AGREEMENT upon written notice
to the other party upon the occurrence of any of the following events:

 

7.4.1the other party shall default or fail to make when due any payment due
hereunder, and such default or failure shall continue for a period of
[—————]29after receipt of notice thereof from the other party;

 

7.4.2a material breach of any provision of this AGREEMENT which is not remedied
within [—————]30of written notice thereof;

 

7.4.3liquidation, insolvency or bankruptcy, suspension of payments, heavy
indebtedness or discontinuance of business of the other party;

 

7.4.4any of the circumstances referred to in Section 19 below persist for a
period of at least [—————]31.

 



 



28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:28.

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:39.

30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:30.

31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:31.

 



- 20 -

 

 

7.5Each party shall be entitled to terminate the AGREEMENT with [———-]32written
notice in the event of the other party coming under the direct or indirect
control (control means to control more than fifty per cent of the voting rights
which enables this party to exercise effective control) of a direct competitor
of the party becoming entitled to terminate. For the purpose of the AGREEMENT,
competitor of LICENSOR or LICENSEE shall mean [——————————]33 and/or any company
within one of the aforesaid group of companies from time to time. For the
avoidance of doubt, in the event of termination pursuant to this Section,
LICENSEE shall not be entitled to any sell-out period after the expiration of
the [—————]34notice period. In the event that either party should give notice of
termination in accordance with this Section 7.5, it is acknowledged that
LICENSEE shall not be obliged to pay minimum royalties in accordance with
Section 3.2 above from the date notice has been given.

 



This right of termination has to be executed by a party within [————]35 after
that party having been informed about any of the aforementioned events.

 

7.6Any notice of termination must be given by means of a registered letter sent
to the relevant party’s address in accordance with the provisions of Section 12
below.

 

7.7Upon the expiration or termination of the AGREEMENT:

 

7.7.1LICENSEE shall cease to manufacture the PRODUCTS, the BOTTLES and the
PRESENTATION;

 





 

32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:32.

33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:33. 

34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:34.

35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:35.

 



- 21 -

 

 

7.7.2provided the termination has not been a result of default of LICENSEE or of
notice having been given by either party under Sections 7.2 or 7.5 above,
LICENSEE shall be entitled to sell off the existing stock of PRODUCTS for a
period up to [—————]36following the date of termination and to use up the
existing materials for the manufacture of the PRODUCTS and to sell off the
so-produced PRODUCTS within the sell-off period. During the sell-off period
LICENSEE shall continue to provide quarterly reports and pay royalties on NET
SALES, but shall not be obliged to pay any minimum royalties. PRODUCTS will not
be sold at a discount (other than ordinary discounts in the normal course of
business) unless LICENSOR’S prior written approval has been obtained;

 

7.7.3LICENSEE shall either at the end of the sell-off period referred to in
Section 7.5 above or, if there is no sell-off period, upon expiration or
termination of the AGREEMENT, promptly supply to LICENSOR an inventory of the
PRODUCTS, BOTTLES and PRESENTATION and all other materials relevant to
manufacture, marketing and distribution of the PRODUCTS, including but not
limited to bottles, folding-boxes or other containers then in stock, and an
inventory of all relevant tooling. LICENSOR shall have the right to purchase the
inventory at production cost or, in case of tooling, at its depreciated value
(based on depreciation over five years in accordance with normal accounting
principles) within [—————]37after receipt of the inventory; If not otherwise
agreed between the parties, LICENSOR, if using its option, has to acquire any
and all of the PRODUCTS, bottles, packaging, semi-finished PRODUCTS and
materials, unless obsolete, damaged or otherwise unsaleable;

 

7.7.4LICENSEE will return all material relating to the PRODUCTS which is the
property of LICENSOR promptly following termination or, if relevant, at the end
of the sell-off period;

 

7.7.5all rights granted to LICENSEE to use the TRADEMARKS, the TRADENAME, the
BOTTLES, the PRESENTATION and the FORMULAE shall cease.

 





 

36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:36.

37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:37.

 



- 22 -

 

 

7.8Stocks of PRODUCTS, BOTTLES and PRESENTATION which display the TRADEMARKS and
any relevant tooling not purchased by LICENSOR and not disposed of during the
sell-off period may be disposed of in such manner as shall be mutually agreed by
the parties or, failing agreement shall be destroyed under the supervision of
LICENSOR.

 

7.9Expiration or termination of this AGREEMENT for any reason shall not affect
the rights and obligations of the parties accrued up to the date of expiration
or termination, but the LICENSEE shall have no right to any compensation for the
cessation of its rights on expiration or termination hereof in accordance with
the terms of this AGREEMENT and LICENSEE shall hold the LICENSOR harmless from
any such claims for compensation or damages which may be made by any
distributors or agents or persons, firms or companies performing a similar
function.

  



8.TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS



 

8.1LICENSOR guarantees and warrants that it is, respectively, will be, the owner
of the TRADEMARKS set forth in Annex A Part 1 hereto and the TRADENAME for the
PRODUCTS and to grant this exclusive license to use the TRADEMARKS set forth in
Annex A Part 1 hereto and the TRADENAME for the PRODUCTS for the purpose of this
AGREEMENT.

 

8.2Subject to this Section 8.and in general information with respect to the
TRADEMARKS supplied to LICENSEE during the term of this AGREEMENT, LICENSOR
undertakes to (i) defend LICENSEE against any and all claims by third parties
based on the use by LICENSEE in accordance with this AGREEMENT of the TRADEMARKS
and/or the TRADENAME and (ii) to indemnify, reimburse and hold LICENSEE harmless
from any and all liability, damages, cost and expenses, including reasonable
attorneys’ fees incurred by LICENSEE, arising from any such claims made by third
parties against LICENSEE with respect to LICENSEE’S use of the TRADEMARKS and/or
the TRADENAME in accordance with this AGREEMENT.

 



- 23 -

 

 



LICENSOR represents and warrants that attached hereto as Annex A Part 2 is a
true and accurate list updated as of ________* which indicates with respect to
each of the TRADEMARKS set forth in Part 1 of Annex A the existing and/or
pending applications and/or registration for a specific country or territory.
LICENSEE acknowledges that it has received a copy of such trademark list and
that it is aware of the status of registration of the TRADEMARKS as it appears
on such trademark list (Annex A Part 2).

 





 



*Left blank in original.

 

8.3LICENSEE acknowledges that LICENSOR and/or its RELATED COMPANIES are the
exclusive owners of all rights, title and interests in the TRADEMARKS and/or the
TRADENAME and any part thereof and any other element, whether or not capable of
being registered as a trademark together with all rights in the designs,
copyright, including sketches and technical drawings or other intellectual
property or materials relating to the PRODUCTS, the PRESENTATION, the BOTTLES,
the FORMULAE, whether produced by LICENSOR or by LICENSEE or by any
sub-contractor or third party appointed by LICENSEE, and of all goodwill
attached thereto and agrees not to attack these rights or to induce or support
any such attacks. The parties agree that any rights in the TRADEMARKS and the
TRADENAME arising from the use of the TRADEMARKS and/or the TRADENAME or any
part thereof by LICENSEE shall inure solely to the benefit of LICENSOR and/or
its RELATED COMPANIES. LICENSEE irrevocably agrees that any rights which it
and/or any of its RELATED COMPANIES may acquire by virtue of this AGREEMENT in
respect of the TRADEMARKS, the TRADENAME, the PRESENTATION, the BOTTLES and the
FORMULAE shall vest in and promptly upon request be assigned for nominal
consideration to the LICENSOR and/or its RELATED COMPANIES absolutely.

 

8.4The parties agree to inform each other about any and each substantial
violation or infringement of the TRADEMARKS in relation to the PRODUCTS, the
PRESENTATION, the BOTTLES and other trademarks to be used in conjunction with
the TRADEMARKS and/or the TRADENAME by third parties which come to their
knowledge.

 



- 24 -

 



8.5LICENSOR agrees to use its best endeavours to keep the registrations of the
TRADEMARKS and other trademarks to be used in conjunction with the TRADEMARKS
(in accordance with this AGREEMENT) in full force and effect for the term of
this AGREEMENT and to keep LICENSEE informed on the legal status of the
applications and registrations of the TRADEMARKS and the other trademarks to be
used in conjunction with the TRADEMARKS in international class of goods 3.
LICENSOR agrees to provide LICENSEE with a report in January of each year,
including all applications and registrations of the TRADEMARKS relating to the
PRODUCTS and the other trademarks to be used in conjunction with the TRADEMARKS
and containing at least the application and/or registration number as well as
the application and/or registration dates and the goods these applications
and/or registrations have been applied or registered for.

 

With respect to PRODUCTS launched since the signing of this AGREEMENT LICENSEE
agrees to carry all costs in relation to the registration and administrative
procedures (including, but not limited to opposition procedures and alike) and
undertakes to reimburse LICENSOR for such costs.

 

8.6LICENSOR shall at its reasonable business discretion defend the TRADEMARKS,
the TRADENAME and the PRODUCTS as well as any other trademarks used in relation
to the PRODUCTS in accordance with the terms of this AGREEMENT, at its own cost
and in co-ordination with LICENSEE against any and all violations or
infringements which, according to LICENSOR’S reasonable business discretion, may
have a materially adverse impact on this AGREEMENT, especially against
confusingly similar trademarks, trademark applications or use by third parties
for any goods and/or services identical with or similar to the PRODUCTS. If
requested by LICENSOR, LICENSEE undertakes to assist or support LICENSOR in its
measures of defence within its ability.

 

8.7Any cost and expenses reasonably and properly incurred arising from a
necessary or requested participation of LICENSEE in the measures of defence of
the TRADEMARKS will be refunded by LICENSOR.

 

8.8If LICENSEE, in its reasonable business discretion, identifies a violation or
infringement of the TRADEMARKS and/or the TRADENAME which in its reasonable
opinion may have a materially adverse impact on this AGREEMENT, it shall
promptly inform LICENSOR and LICENSOR agrees to enter into discussions with
LICENSEE as to the best course of action to adopt to deal with such violation /
infringement.

 

- 25 -

 

 

LICENSOR undertakes to take full account of LICENSEE’S recommendations but shall
not be bound to institute legal proceedings in respect of such violation /
infringement. LICENSEE acknowledges that it will not take any action on its own
account to defend the TRADEMARKS and/or the TRADENAME.

 

8.9The parties agree, at the request of either party, to the registration of the
AGREEMENT or of LICENSEE as “Registered User” or “licensee” of the TRADEMARKS
for the PRODUCTS in those countries where this is mandatory under national law
and LICENSOR agrees to take at its own cost and expenses all action necessary
for the registration of the AGREEMENT or of LICENSEE as Registered User in those
countries. LICENSOR further agrees to reimburse LICENSEE any costs and expenses
reasonably and properly incurred by LICENSEE in connection with the registration
of the AGREEMENT or of LICENSEE as “Registered User”.

 

8.10LICENSEE undertakes at the request of LICENSOR to sign any document
necessary for the registration and/or maintenance of the validity of the
TRADEMARKS including the recordal (and cancellation of such recordal upon
termination) of this AGREEMENT and of LICENSEE as a Registered User or licensee.
In addition, to the extend that LICENSOR should deem it advisable to protect the
TRADEMARKS, LICENSEE agrees to provide a statement to the effect that LICENSEE
is producing, selling and promoting the PRODUCTS under LICENSOR’S control,
together with such other assistance (at LICENSOR’S cost) as LICENSOR reasonably
deems necessary for this purpose.

 

8.11LICENSEE agrees that it shall not, at any time, directly or indirectly
contest the validity of the registration of the TRADEMARKS or LICENSOR’S other
intellectual property rights (including those in the PRESENTATION, the FORMULAE
and the BOTTLES) to the extent that such rights relate to the subject matter of
this AGREEMENT, or their ownership by LICENSOR, its RELATED COMPANIES,
successors and/or assignees.

 

8.12LICENSEE agrees not to use the TRADEMARKS or LICENSOR’S other intellectual
property rights in respect of the PRESENTATION, the FORMULAE and the BOTTLES in
connection with the sale of any products other than the PRODUCTS, nor to use,
other than under the terms of this AGREEMENT, the TRADEMARKS and/or the
TRADENAME as a part of its trading name and shall not use in its business any
other trade or service mark, other than under the terms of this AGREEMENT, so
resembling the TRADEMARKS as to be likely to cause confusion.

 

- 26 -

 

 

8.13LICENSEE shall use the TRADEMARKS and all designs, sketches, models,
prototypes/maquettes and other material directly related to the PRODUCTS as well
as the PRESENTATION, the FORMULAE and the BOTTLES, solely in connection with the
production, marketing, merchandising, distribution, advertising, promotion, and
sale in the TERRITORY of the PRODUCTS and any OTHER PRODUCTS which LICENSOR has
agreed may be sold or given away with the PRODUCTS.

 

8.14LICENSEE shall, upon LICENSOR’S reasonable request, mark all labels,
cartons, price lists, promotional and advertising, merchandising and promotional
material and other printed or duplicated material for or relating to the
PRODUCTS with a notice in a form as is normal practice in the industry to the
effect that the TRADEMARKS are registered trademarks and/or the property of
LICENSOR.

 

8.15LICENSEE agrees to use the TRADEMARKS set forth in Annex A Part 1 only in
the form as represented in ANNEX A Part 1 or as may be provided by LICENSOR from
time to time on the PRODUCTS and for the advertising and promotion for the
PRODUCTS. This obligation shall not apply where a TRADEMARK is used within
continuous, flowing text (e. g. in press releases and descriptive texts) where
it could be impracticable to use the TRADEMARKS in the form represented in ANNEX
A Part 1, provided that such representation of the TRADEMARKS shall be as close
to the form represented in ANNEX A Part 1 as is practicable in the
circumstances.

 

8.16LICENSEE shall be responsible for identifying appropriate names for all new
ranges of the PRODUCTS, together with, if appropriate, new BOTTLES and
PRESENTATION for such new ranges and, to that end, LICENSEE agrees that:

 

(i)it shall use reasonable endeavours to ensure the availability of all proposed
names, designs for new BOTTLES and PRESENTATION; and

 

(ii)it shall assist LICENSOR, at LICENSOR’S reasonable request and cost, in
applying to register, registering or otherwise protecting in LICENSOR’S name any
new names, BOTTLE design and/or PRESENTATION approved by LICENSOR in accordance
with this AGREEMENT.

 

(iii)LICENSOR shall have the right to file, to register and/or to use the name
with respect to any other category of products it (and/or its RELATED COMPANIES)
presently markets and distributes under the TRADENAME.

 

- 27 -

 

 

9.EXCLUSIVITY

 

9.1LICENSOR agrees, during the term of this AGREEMENT:

 

9.1.1not to manufacture, advertise or promote, distribute or in any other way
market products, which are identical to the PRODUCTS except as may be permitted
in this AGREEMENT;

 

9.1.2not to consent to the use of the TRADEMARKS and/or the TRADENAME in
connection with the manufacture, distribution, marketing and/or advertising of
products which are identical to the PRODUCTS, alone or in conjunction with any
additions.

 

10.PRODUCT LIABILITY

 

10.1LICENSEE shall manufacture or have manufactured the PRODUCTS at its own
responsibility and shall enter into or maintain a sufficient product liability
insurance, such insurance to cover the costs of undertaking a product recall.

 

10.2LICENSEE agrees that the manufacture, marketing and distribution of the
PRODUCTS, and any OTHER PRODUCTS (Section 2.7 above) distributed or sold with
the PRODUCTS will be in compliance with all applicable health and safety laws or
regulations and with any relevant national and international cosmetic labelling,
packaging, recycling or other relevant regulations in the countries of
manufacture and distribution.

 

10.3LICENSEE further agrees that it will organise and effect, at its own
expense, all registrations as are necessary for compliance with local product
registration and health or similar registration requirements. LICENSOR agrees to
assist LICENSEE with regard to such registrations within its best abilities.
LICENSEE agrees to reimburse LICENSOR any costs and expenses reasonably and
properly incurred by LICENSOR in connection with such registrations.

 

- 28 -

 

 

10.4LICENSEE agrees to defend, indemnify and hold LICENSOR harmless from and
against any and all liability, damages, reasonable legal fees, reasonable cost
and expenses incurred by LICENSOR in connection with any claims or legal actions
made by third parties against LICENSOR arising out of a breach of the provisions
of Section 10.2 and/or 10.3 above, or arising out of the use of the TRADENAME by
LICENSEE in accordance with Sections 2.2 to 2.6 above or arising out of any
damage or injury caused by any OTHER PRODUCT (Section 2.7 above) sold with the
PRODUCTS, the infringement of the intellectual property rights or other similar
rights of any third party or any applicable national or international laws or
regulations or any other acts or omissions of LICENSEE or any of its agents,
employees or sub-contractors in connection with the performance of its
obligations hereunder. This indemnity shall not extend to claims for
compensation against LICENSOR which are due to LICENSOR’S own action or failure
to act.

 

11.CONFIDENTIALITY

 

11.1The parties agree to keep confidential and secret the provisions of this
AGREEMENT and all non-public information and knowledge each party may acquire
about the other including, without limitation, information concerning the
marketing of their products, even if such information and knowledge have not
expressly been referred to as secret or confidential. Such information and
knowledge may only be used for the purpose of this AGREEMENT.

 

11.2Notwithstanding anything to the contrary, the information and knowledge as
identified hereinabove shall not be deemed confidential if:

 

11.2.1at the time of disclosure such information is in the public domain;

 

11.2.2after disclosure such information becomes a part of the public domain,
except by breach of this AGREEMENT;

 

11.2.3such information must be disclosed as required by applicable law; or

 

11.2.4such information is known to the other party at the time of disclosure.

  

- 29 -

 



 

11.3The confidentiality provision will remain in force after the termination of
the AGREEMENT, and upon termination, the parties agree to return to each other,
or to destroy, as the other may request, all materials containing confidential
and non-public information and knowledge.

 

11.4The parties agree to impose this obligation of confidentiality upon all
persons acting on their behalf, including but not limited to their employees,
agents, consultants, sub-contractors, sub-licensees, managers and
representatives.

 

11.5Notwithstanding anything to the contrary contained in this AGREEMENT,

 

LICENSOR acknowledges that LICENSEE, has its ordinary shares traded on Euronext,
and is subject to various reporting obligations as a public company. LICENSOR
further a acknowledges that Inter Parfums, Inc., the parent company of LICENSEE
(the “PARENT COMPANY”), is a publicly held company with its Common Stock traded
on The Nasdaq Stock Market, National Market System and is subject to reporting
requirements of the United States federal securities laws. Nothing in the
AGREEMENT shall prohibit the disclosure as may be required of either PARENT
COMPANY or LICENSEE under such securities laws. LICENSEE agrees to discuss in
advance with LICENSOR any such public disclosure that may be required by of
either PARENT COMPANY or LICENSEE.

 

LICENSOR acknowledges that, upon satisfaction of the condition precedent to set
forth in Section 7.1 of this AGREEMENT, PARENT COMPANY is required by the United
States securities laws to file

 

(a)      a description of this AGREEMENT with the United States Securities and
Exchange Commission within four (4) business days of the satisfaction of such
condition; accordingly, PARENT COMPANY shall provide LICENSOR the opportunity to
review and comment on that description at least two (2) business days prior to
filing; and

 

(b)      a copy of this AGREEMENT with the United States Securities and Exchange
Commission with the next periodic report due to be filed.

 

In connection with the filing of this AGREEMENT with the United States
Securities and Exchange Commission, PARENT COMPANY shall seek confidential
treatment of financial and commercial terms to the extent permitted by the
applicable securities laws. At least five (5) days prior to filing this
AGREEMENT, PARENT COMPANY shall deliver to LICENSOR a copy of the filing that it
plans to submit to the Securities and Exchange Commission, together with any
requests for confidential treatment, for LICENSOR’s review.

 

- 30 -

 

 

PARENT COMPANY shall provide LICENSOR with a copy of the final filing within two
(2) business days after filing. If the United States Securities and Exchange
Commission indicates it may not grant confidential treatment as requested in the
filing, PARENT COMPANY shall promptly notify LICENSOR and shall consult with
LICENSOR through the process of obtaining whatever confidential treatment is
available. PARENT COMPANY shall notify LICENSOR promptly upon notification to
PARENT COMPANY that anyone has sought under the Freedom of Information Act to
obtain Confidential Information or the provisions of this AGREEMENT redacted in
the confidential treatment filing with the Securities and Exchange Commission
and shall cooperate with LICENSOR in any effort by LICENSOR to contest the
disclosure.

 

- 31 -

 

 

12.NOTICES

 

12.1All reports, communications, requests, approvals and notices required or
permitted by this AGREEMENT to be given to a party shall be in writing and shall
be deemed to be duly given when sent by certified or registered mail, return
receipt requested, addressed to the party concerned or by facsimile where the
sender is able to demonstrate successful transmission by producing a properly
addressed fax transmission report, as follows:

 

To LICENSOR:

Van Cleef & Arpels Logistics

8, route de Chandolan

CH-1752 VILLARS-SUR-GLANE (Suisse)

Attn: M. Jörg SCHAUFELBERGER

 

To LICENSEE:

Inter-Parfums

4 rond-point des Champs Elysées

75008 PARIS

Attn: M. Philippe BENACIN

 

or any other address a party may communicate to the other party in writing.

 

13.ASSIGNMENT

 

13.1Except as otherwise provided for in accordance with the terms of this
AGREEMENT, neither party shall be entitled to assign its rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, LICENSOR may assign this Agreement and/or any right and obligation
hereunder to any (current and/or future) entity within the Richemont Group
without LICENSEE’s prior consent.

 

13.2LICENSEE shall have the right to assign the rights under the AGREEMENT to
any RELATED COMPANY without LICENSOR’S consent. LICENSEE further will be
entitled to grant sub-licenses to RELATED COMPANIES.

 

13.3Any such assignment or sub-license under Section 13.1 or 13.2 does in no way
affect any of the assignor’s obligations under the AGREEMENT. The assignor
agrees to remain liable for and guaranty the full performance of this AGREEMENT
by the assignee.

 

- 32 -

 

 

14.ENTIRE AGREEMENT, MODIFICATION AND CONCILIATION OF DISPUTES

 

14.1This AGREEMENT and its Annexes contain a complete statement of all
arrangements between the parties with respect to the subject matter and
supersede all existing arrangements between them concerning this subject matter.

 

14.2Modifications and/or supplements to this AGREEMENT are only valid if made in
writing. This shall also apply to the modification or cancellation of this
in-writing cause.

 

14.3CONCILIATION OF DISPUTES

 

In the event of a disagreement between LICENSOR and LICENSEE as to the validity,
construction, performance, or rescission of any provision hereof, the parties
agree to follow the following conciliation procedure before filing any
litigation:

 

-First, a meeting between operational managers shall be called by the promptest
party to resolve the disagreement as quickly as possible after the disagreement
arises. The purpose of this meeting shall be to find an out-of-court solution to
the disagreement in question. Minutes of said meeting shall be drawn up.

 

-Second, if the meeting between operational managers does not result in an
out-of-court solution, the chief executive officers of each of the parties shall
meet and strive to resolve said disagreement amicably. Said meeting must be held
in a timely manner and no later than [—————] 38 as of the meeting between
operational managers.

 

Should for a further period of [—————] 39 a dispute subsist as to the validity,
construction, performance, and/or rescission hereof in spite of the conciliation
procedure or should one of the parties refuse to follow the aforementioned
procedure promptly, carefully and in good faith, the said dispute shall be
subject to the arbitration procedure as set out below in article 15.

 



 

38 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:38.

 

39 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:39.

 

 

- 33 -

 

 

15.APPLICABLE LAW, JURISDICTION

 

15.1The parties agree that this Agreement shall exclusively be governed by and
interpreted in accordance with Swiss law, to the exclusion of the United Nations
Convention on Contracts for the International Sale of Goods (CISG).

 

15.2Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be resolved by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce (“the Rules”) in
force on the date when the notice of arbitration is submitted in accordance with
these Rules.

 

The arbitration will take place in Geneva, Switzerland and the language of the
procedure shall be English. The arbitral tribunal will be composed of one (1) or
three (3) arbitrator who will be designated in accordance with the Rules.

 

The expenses and fees of arbitration shall be determined in accordance with the
Rules.

 

The arbitration award shall be appealable before any competent court.

 

The arbitration award may be enforced by action before any court of competent
jurisdiction.

 

16.REMEDIES, NO WAIVER

 

The specific remedies to which either party may resort under the terms hereof
are cumulative and are not intended to be exclusive of the remedies to which
either party is entitled. No waiver by either party, whether express or implied,
of any provision of this AGREEMENT or any breach or default of any one or more
instances, nor any delay by either party in exercising its rights hereunder,
except as provided for in this AGREEMENT, shall constitute or be deemed a
continuing waiver of such provision or of any other provision of this AGREEMENT.

 

- 34 -

 

 

17.SEVERABILITY

 

The provisions of this AGREEMENT are independent of and severable from each
other and no provision shall be affected or rendered invalid or unenforceable by
virtue of the fact that for any reason any other provision or provisions may be
in whole or in part invalid or unenforceable. The parties hereby agree to
substitute any invalid provision by another valid provision in such a way that
the purpose of the invalid provision is reached as far as possible. The same
shall apply accordingly in case of an omission or an indefinite provision.

 

18.SECTION HEADINGS

 

Section headings as used herein are for identification purposes only, and shall
not affect the meaning or construction of this AGREEMENT.

 

19.FORCE MAJEURE

 

The parties hereto shall not be responsible for any loss, damage, consequential
or otherwise, detention or delay caused by fire, law, regulation, civil or
military authority, insurrection or riot, national labour strike or wartime
embargoes, tempest, act of God, shortages or by any other cause whatsoever,
which is unavoidable or beyond the relevant party’s reasonable control; provided
however, that any such force majeure shall not release LICENSEE from its
obligations to make payment of amounts due and owing to LICENSOR in accordance
with the terms of this AGREEMENT. It is agreed that LICENSEE’S obligations to
make payments of amounts due and owing up to, and during, an event of such force
majeure shall not apply during the continuance of that force majeure in the
event that the force majeure itself renders LICENSEE unable to make such
payments. In such circumstances, LICENSEE undertakes to make payment of amounts
owing to and accrued to LICENSOR before and during such force majeure, promptly
upon its cessation.

 

- 35 -

 

 

20.TRANSITION

 

The parties will separately agree (the Section 7.1 above, no later than as per
September 30, 2006) on the terms and conditions of the transition following the
termination of the licence agreement between YSL Beauté and LICENSOR (in
particular, then current stock of PRODUCT, after sales service for the PRODUCTS
sold under aforesaid agreement).

 

IN WITNESS whereof the parties have executed this AGREEMENT

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE       Paris 19
June 2006   Paris 19 June 2006 place and date   place and date       /s/
Stanislas de QUERCIZE   /s/ Philippe BENACIN Name: Stanislas de QUERCIZE   Name:
Philippe BENACIN Title: President   Title: President       /s/ Jörg
SCHAUFELBERGER     Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 36 -

 

 

ANNEX A

 

THE TRADEMARKS

PART 1

 

(Clause 1.4)

 

The trademarks

-Van Cleef & Arpels

-First de Van Cleef & Arpels

-Tsar de Van Cleef & Arpels

-First

-Tsar

as represented and set forth on the attached.

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 37 -

 

 

ANNEX A

 

THE TRADEMARKS

PART 2

 

trademark list

 

(Clause 1.4)

 

A list as at the date of ____________________ of all current registrations and
pending applications for registrations of the TRADEMARKS pursuant to Part 1
above in the TERRITORY is attached.

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 38 -

 

 

ANNEX B

 

QUALITY CRITERIA

 

(Clause 1.10)

 

The PRODUCTS (including the BOTTLES and the PRESENTATION) shall be manufactured
to high standards of quality, utilising only high quality ingredients and
materials, such that the standard of quality of the finished PRODUCTS and
PRESENTATION is commensurate with that to be expected of luxury fragrance
products of similar price and prestige to the PRODUCTS and in any event is of a
standard no less than the standard of quality currently utilised for the
EXISTING PRODUCTS.

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 39 -

 

 

ANNEX C

 

FORM OF ROYALTY REPORT

 

(Clause 3.3)

 

At the end of each quarter LICENSEE will provide the following reports which
have been approved by LICENSOR:

 

-Quarterly sales by zone, country and client (“Ventes trimestrielles par zone,
pays et client”)

 

-Quarterly Statement allowing to isolate any sales being excluded from the NET
SALES definition as per Clause 1.14

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 40 -

 

 

ANNEX D

 

MARKETING ACTIVITIES

 

DEFINITION OF “ADVERTISING AND MARKETING”

 

(Clauses 5.6, 5.7 and 5.8)

 

1.Media Advertising

 

-Print or press

-Cinema

-Television

 

2.Co-operative Advertising

 

-Co-operative advertising (means advertising of the PRODUCTS by the LICENSEE in
magazines and store catalogues produced by or on behalf of retailers as such
DOUGLAS, MARIONNAUD, SAKS ….)

 

3.Display, Testers, Samples

 

-Show cards

-Windows and dummies

-Displays, testers, demonstration

 

4.Other Sell-Thru

 

-Direct mail

-Consumer meetings (including cost of independent beauty consultant incurred in
respect of selling or presenting the PRODUCTS in shops)

-Stands in department stores

-Public relations (including trade shows…)

 

- 41 -

 

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 42 -

 

 

ANNEX E

 

SELECTIVE DISTRIBUTION CRITERIA

 

(Clause 6.2)

 

Products may only be sold in outlets which

exude an aura of luxury and exclusivity

 

Such outlets must, at a minimum have:

 

-A solid reputation for selling luxury perfumes

-A reputation and image compatible with the high quality and reputation of the
TRADEMARK Van Cleef & Arpels

-Clean, well maintained shop fittings

-Appropriate space devoted to luxury perfumes

-Staff knowledgeable about luxury fragrances.

 

Based on the above criteria at this time, according to the parties’ opinion,
there exist the following number of selective distribution outlets (points of
sale) in:

 

Germany [—————] USA [—————] France [—————] Japan [—————] Italy [—————] UK
[—————] Spain [—————]40

 



 

40 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:40.

 

- 43 -

 

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 44 -

 

ANNEX F

 

ANNUAL MARKETING PLAN

 

Information to be included in each Annual Marketing Plan

 

(Clause 5.1 (a))

(draft - list subject to modification & amendment by VCA)

 

[——————————————————————————————]41

 



 



41 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:41.

 

- 45 -

 

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 

- 46 -

 

 

ANNEX G

 

KEY MARKETS

 

(Clause 1.16)

(draft - list subject to amendment by VCA)

 

[——————————————————————————————]42

 



 

42 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.128:42.

 

 

- 47 -

 

 

For and on behalf of   For and on behalf of LICENSOR   LICENSEE            
Name: Stanislas de QUERCIZE   Name: Philippe BENACIN Title: President   Title:
President             Name: Jörg SCHAUFELBERGER     Title: General Manager    

 



- 48 -

 

